Citation Nr: 0922872	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan


THE ISSUE

Entitlement to payment for unauthorized medical expenses 
totaling $2431.02 incurred by the Veteran for treatment 
provided by Certified Emergency Medical Specialists in June 
2005.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1973.  The Veteran died in February 2007 and the appellant is 
a private vendor attempting to secure payment for emergency 
medical services provided to the Veteran in June 2005.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 administrative decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Battle Creek, Michigan.  The VAMC denied the appellant's 
claim for payment for medical expenses for treatment provided 
to the Veteran by Certified Emergency Medical Specialists at 
Metropolitan Hospital in Grand Rapids, Michigan.


FINDINGS OF FACT

1.  The veteran sought treatment from his usual VA clinic in 
June 2005, but was told by them to seek private emergency 
room treatment.

2.  On June 13, 2005, emergency services were provided in a 
hospital emergency department at Metropolitan Hospital for 
severe dyspnea as a result of Chronic Obstructive Pulmonary 
Disease (COPD); a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such before hand would not 
have been considered reasonable by a prudent layperson.

4.  At the time of the June 2005 treatment, the veteran had 
no service-connected disabilities, and was in receipt of 
pension.


CONCLUSION OF LAW

The criteria for payment to Certified Emergency Medical 
Specialists for medical expenses incurred by the Veteran at 
Metropolitan Hospital on June 13, 2005 have been met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether payment to the appellant is warranted for 
medical expenses incurred as a result of treatment of the 
Veteran at Metropolitan Hospital on June 13, 2005, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a-c) must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under the Veterans Millennium Health care and  
Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004.
The appellant does not allege that payment for services 
should be provided by VA on the grounds that the treatment 
the Veteran received was for a service-connected disability, 
for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability, or 
that the Veteran had been rated totally and permanently 
disabled due to service-connected disability.  Rather, the 
appellant asserts that the Veteran's medical condition on 
June 13, 2005 was emergent and no VA or other government 
facility was feasibly available during this period of 
treatment.  It is apparent that the Veteran did not have any 
health insurance.

The June 13, 2005 emergency room report notes that the 
Veteran contacted his clinic because of severe dyspnea and 
intermittent chest pressure due to his chronic COPD.  In 
contacting his clinic, he was told that he would have to be 
evaluated at the Metropolitan Hospital's emergency room.  
Examination of the lungs revealed prolonged expiration with 
dense cough and prolonged expiration, and bibasilar crackles.  
Chest x-ray was consistent with COPD.  The Veteran felt some 
improvement after two Xopenex treatments and two Atrovent 
treatments.  He was given 125 mg of IV Solu-Medrol and a 
broad spectrum work up did identify tachycardic EKG with 
evidence for an elevated troponin at 0.13.  That raised the 
possibility of myocardial injury from his significant 
pulmonary hypertension and pulmonary anomalies.  Observation 
admission for continued pulmonary care and rule out of acute 
coronary syndrome was determined to be the prudent course of 
action.  

The Veteran passed away in February 2007 and the appellant, 
who had not received payment from the Veteran, immediately 
requested payment from VA.  The appellant's claim was denied 
by the VAMC on the basis that a prudent layperson would not 
have reasonably viewed the visit as an emergency or thought 
that a delay in seeing immediate attention would have been 
hazardous to life or health; and, on the basis that VA 
facilities were feasibly available.  

In response to the appellant's Notice of Disagreement, the 
VAMC issued a Statement of the Case (SOC) in January 2008 
which indicated that the private hospital treatment records 
revealed that the Veteran's condition was "worsening over 
the past three weeks" when he was seen on admission to the 
non-VA facility; and as such, the Veteran could have 
reasonably been treated at a VA facility during that three 
week period.  

However, as noted by the appellant in a February 2008 VA Form 
9, there is nothing in the record to support the VAMC's 
finding that the Veteran's condition was "worsening over the 
past three weeks" at the time of the admission in June 2005.  
The emergency room report specifically noted that the Veteran 
was being treated for an acute exacerbation of his chronic 
COPD, manifested by severe dyspnea.  In essence, the Veteran 
could barely breathe.  A reasonable layperson would seek 
emergency treatment based on that symptomatology.  Moreover, 
the emergency room report clearly indicates that the Veteran 
first sought treatment at his own clinic (presumably a VA 
facility) but was instructed to go to the Metropolitan 
Emergency room.  Nowhere in the medical records associated 
with the claims file does it state that the Veteran's 
condition had been "worsening over the past three weeks."

In light of the foregoing, and in resolving all doubt in the 
Veteran's favor, the criteria have been met for payment to 
the appellant for the medical expenses incurred by the 
Veteran on June 13, 2005 under the Millennium Bill.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.1000-17.1008.







ORDER

Payment to the appellant in the amount of $2431.02 for 
medical treatment received by the Veteran at Metropolitan 
Hospital's emergency room on June 13, 2005 is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


